ORDER

PER CURIAM.
Appellant Maurice Williams (Williams) appeals from the trial court’s judgment after a jury convicted him of misdemeanor stealing. Williams asserts that the trial court erred in overruling his motion for judgment of acquittal because the record contains insufficient evidence to support a finding of guilt beyond a reasonable doubt for misdemeanor stealing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of prejudicial error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).